Name: Commission Regulation (EEC) No 117/93 of 22 January 1993 determining the extent to which applications lodged in January 1993 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 1 . 93 Official Journal of the European Communities No L 15/25 COMMISSION REGULATION (EEC) No 117/93 of 22 January 1993 determining the extent to which applications lodged in January 1993 for import licences for certain poultrymeat products can be accepted cation of those quantities those applied for should be reduced proportionately, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EEC) No 1 509/92 (2), Whereas Council Regulation (EEC) No 3917/92 (3) extends into 1993 the application of Regulation (EEC) No 3834/90 ; Whereas Commission Regulation (EEC) No 3938/92 (4) set the quantity of poultrymeat that can be imported at a reduced levy for the period 1 January to 31 March 1993 ; Whereas Article 4 (5) of Commission Regulation (EEC) No 3809/91 (% as amended by Regulation (EEC) No 581 /92 (6), stipulates that the quantities applied for can be reduced ; whereas applications for import licences for duckmeat lodged pursuant to that Regulation are for total quantities in excess of those available under Regulation (EEC) No 3938/92 ; whereas in order to ensure a fair allo ­ HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 January to 31 March 1993 submitted pursuant to Regulations (EEC) No 3809/91 and (EEC) No 3938/92 shall be granted : (a) for 2,3813 % of the quantity applied for, in the case of products covered by No 59.0020 in Regulation (EEC) No 3834/90 ; (b) for 20,6125 % of the quantity applied for, in the case of products covered by No 59.0025 in Regulation (EEC) No 3834/90. Article 2 This Regulation shall enter into force on 23 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1993. For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 . 0 OJ No L 159, 12. 6. 1992, p. 1 . 0 OJ No L 396, 31 . 12. 1992, p. 1 . (4) OJ No L 398, 31 . 12. 1992, p. 33. 0 OJ No L 357, 28. 12. 1991 , p. 48. (*) OJ No L 62, 7. 3. 1992, p. 28 .